Case 0:19-cv-60740-RKA Document 21 Entered on FLSD Docket 10/31/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 19-60740-CIV-ALTMAN/Hunt

  JOHN DUHE, individually
  and on behalf of all others similarly situated,              CLASS ACTION

          Plaintiff,
  vs.

  USHEALTH ADVISORS, LLC,                                      JURY TRIAL DEMANDED

        Defendant.
  _______________________________________/


                             JOINT STIPULATION FOR DISMISSAL

          The Plaintiff, John Duhe, and Defendant, USHEALTH Advisors, LLC, by and through

  their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate and agree to the

  dismissal with prejudice of Plaintiff’s claims against Defendant. Each party shall each bear their

  own respective costs and attorneys’ fees and costs. The Stipulation for Dismissal disposes of the

  entire action.


  DATED this 31st day of October, 2019.

   /s/ Seth M. Lehrman                               /s/ Jeffrey A. Backman
   Seth M. Lehrman (FBN 132896)                      Jeffrey A. Backman (FBN 662501)
   E-mail: seth@epllc.com                            E-mail: jeffrey.backman@gmlaw.com;
   EDWARDS POTTINGER LLC                             khia.joseph@gmlaw.com
   425 North Andrews Avenue, Suite 2                 Gregg I. Strock (FBN 1010140)
   Fort Lauderdale, Florida 33301                    E-mail: gregg.strock@gmlaw.com;
   Telephone: 954-524-2820                           cheryl.cochran@gmlaw.com
   Facsimile: 954-524-2822                           GREENSPOON MARDER LLP
                                                     200 E. Broward Blvd., Suite 1800
   Scott D. Owens, Esq. (FBN 597651)                 Fort Lauderdale, FL 33301
   Email: scott@scottdowens.com                      Telephone: 954-491-1120
   SCOTT D. OWENS, P.A.
   3800 S. Ocean Dr., Suite 235                      Attorneys for Defendant
   Hollywood, FL 33019
   Telephone: 954-589-0588
   Facsimile: 954-337-0666
Case 0:19-cv-60740-RKA Document 21 Entered on FLSD Docket 10/31/2019 Page 2 of 2




   Justin H. Jaffe (FBN 103328)
   lowercase, pllc
   E-mail: justin@lowercaselaw.com
   3250 NE 1st Ave., Suite 305
   Miami, FL 33137
   Telephone: 833-569-3335

   Attorneys for Plaintiff




                                       2
